Name: Commission Regulation (EEC) No 3281/82 of 7 December 1982 re-establishing the levying of customs duties on other pumps and compressors, falling within subheading 84.11 A II and originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 applye
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 348/ 18 Official Journal of the European Communities 8 . 12. 82 COMMISSION REGULATION (EEC) No 3281/82 of 7 December 1982 re-establishing the levying of customs duties on other pumps and compressors, falling within subheading 84.11 A II and originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply products in question must therefore be re-established against Singapore , HAS ADOPTED THIS REGULATION : Article 1 As from 11 December 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3601 /81 shall be re-established on imports into the Community of the following products origi ­ nating in Singapore : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3601 /81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, in pursuance of Articles 1 and 9 of that Regulation , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 1 0 of that Regula ­ tion, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question origina ­ ting in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of other pumps and compressors falling within subheading 84.11 A II, the individual ceiling was fixed at 7 494 300 ECU ; whereas, on 2 December 1982, imports of these products into the Community originating in Singapore reached that ceiling ; whereas the customs duties in respect of the CCT heading No Description 84.11 Air pumps, vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors, and free-piston generators for gas turbines) : fans, blowers and the like : A. Pumps and compressors : II . Other pumps and compressors Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding m its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 365, 21 . 12. 1981 , p . 1 .